Kane, J. (concurring).
Although we agree with the result reached by the majority and with their finding that plaintiff’s liability arises out of the stipulation, we must disagree with their interpretation of the parties’ stipulation.
Plaintiff stipulated on the record that the damages amounted to $5,000 and submitted to Trial Term the question, “Are defendants entitled to damages, as a matter of law?” If we accept the majority’s reading of the stipulation, there would have been no reason to submit the matter to Trial Term, for plaintiff would have conceded its entire case. Consequently, in our opinion, the provisions of CPLR 6312 (subd [b]) must be read into the stipulation (see, also, CPLR 6313, subd [c]).
Paragraph 2 of the initial stipulation provided that:
“the Court refer this matter as soon as practicable with a preference for determination of the following issues:
“(1) whether TBS is entitled to damages
“(2) the amount of damages.”
Although the parties subsequently stipulated to the amount of damages, they did not stipulate with respect to plaintiff’s liability. In this regard, it should be noted that defendants agree upon appeal that in the above-quoted paragraph, the parties agree that liability would be determined by Trial Term pursuant to the guidelines contained in CPLR 6312 (subd [b]).*
Thus, the merits of this appeal must be addressed in light of the provisions of CPLR 6312 (subd [b]), which provide that “the plaintiff, if it is finally determined that *437he was not entitled to an injunction, will pay to the defendant all damages and costs which may be sustained by reason of the injunction”.
Plaintiff first contends that damages resulting from temporary restraining orders are not available until there has been a final determination with respect to injunctive relief. However, the Court of Appeals has rejected such a position as it relates to damages available under preliminary injunctions (see Margolies v Encounter, Inc., 42 NY2d 475). Similarly, damages sustained as a result of an improperly granted temporary restraining order should be recoverable as soon as it is finally determined that plaintiff was not entitled to the preliminary injunction.
Finally, plaintiff’s argument that damages are unavailable because the temporary restraining order was found to be properly granted is without merit. Contrary to plaintiff’s contention, no determination was made finding the restraining order to have been properly granted (see CPLR 6313, subd [c]).
Casey and Weiss, JJ., concur with Mahoney, P. J.; Kane and Levine, JJ., concur in a separate opinion by Kane, J.
Judgment affirmed, with costs.

 In its brief on appeal, defendants’ counsel admits that by the stipulation, plaintiff “preserved the right to contest the legal issue raised in point one of this memorandum of law”. Point one, inter alia, concerns the issue of whether the temporary restraining order was properly issued and whether damages resulting from temporary restraining orders are available prior to a final determination of injunctive relief.